Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
In the Case of:
Bali S. Reddy, DATE: September 20, 1995
Petitioner,

Docket No. C-95-029
Decision No. CR394

“vr

The Inspector General.

wee SS SS SLES

DECISION

On October 19, 1994, the Inspector General (I.G.)
notified Petitioner, Bali S. Reddy, that he was being
excluded from participating in the Medicare,. Medicaid,
Maternal and Child Health Services Block Grant and Block
Grants to States for Social Services programs for three
years.! The I.G. told Petitioner that he was being
excluded under section 1128(b)(1) of the Social Security
Act (Act) based on his conviction of a criminal offense
relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.

Petitioner requested a hearing, and the case was assigned
to Administrative Law Judge Joseph K. Riotto for a
hearing and decision. Judge Riotto held a telephone
prehearing conference in this case on March 2, 1995.
During the conference, both parties agreed that the case
could be decided by written submissions and that an in-
person evidentiary hearing was not necessary. The
parties agreed further that the only issue in the case is
whether the three-year exclusion the I.G. imposed against
Petitioner is reasonable. March 9, 1995 Order and
Schedule for Filing Briefs and Documentary Evidence. . The
parties submitted proposed exhibits and briefs.

! Unless the context indicates otherwise, in this
decision I use the term "Medicaid" to represent all
programs other than Medicare from which Petitioner was
excluded.
2

Due to Judge Riotto's ill health, the case was reassigned
to me on September 7, 1995. On September 14, 1995, I
held a telephone prehearing conference. During the
conference, the parties confirmed that Petitioner was not
contesting the I.G.'s authority to exclude him under
section 1128(b)(1). Therefore, the only issue in this
case is whether the three-year exclusion imposed by the
I.G. is reasonable.

The I.G. submitted seven exhibits (I.G. Ex.(s) 1 - 7).
Petitioner did not object to the admission into evidence
of I.G. Exs. 1- 7. However, I am admitting into
evidence only I.G. Exs. 2 - 7. I am not admitting I.G.
EX. 1 into evidence. I.G. Ex. 1 is a copy of the I.G.'s
October 19, 1994 notice letter to Petitioner, which is
already of record in this case.” Petitioner submitted
two unmarked exhibits. The I.G. has not objected to
Petitioner's exhibits. I have marked these two exhibits
as Petitioner's exhibits (P. Ex.(s)) 1 and 2 and I have
admitted them into evidence.

I have considered the evidence, applicable law and
regulations, and the parties' arguments. I conclude that
the I.G. had authority to exclude Petitioner pursuant to
section 1128(b)(1) of the Act. I conclude also that
there exist no mitigating factors in this case which
justify reducing the exclusion below the minimum three-
year period imposed by the I.G. Therefore, I sustain the
three-year exclusion which the I.G. imposed against
Petitioner.

I. e indin« 03 Ss.

Only one issue has been raised in this case. That issue
is whether the three-year exclusion imposed against
Petitioner by the I.G. is reasonable. Below I make
specific findings of fact and conclusions of law in
addressing and deciding this issue. In setting forth my
findings and conclusions, I cite to relevant portions of
my decision, at which I discuss my findings and
conclusions in detail.

1. Regulations mandate that at least a three-year
exclusion be imposed pursuant to section 1128(b)(1) of

2? paragraph 8(f) of the March 9, 1995 Order and
Schedule for Filing Briefs and Documentary Evidence
directed specifically that the parties should not file
such record documents as exhibits in this case.
3

the Act in a case where there exist no mitigating
factors. Pages 3 - 4.

2. Petitioner did not prove that mitigating factors
exist in this case. Pages 6 - 7.

3. I do not have the authority to declare a regulation
to be ultra vires the Act or the Administrative Procedure
Act, nor do I have the authority to declare a regulation,
or the application of a regulation to a particular
individual, to be unconstitutional. Pages 4 - 6.

A. verni aw

The I.G. imposed Petitioner's exclusion pursuant to
section 1128(b)(1) of the Act. This section permits the
exclusion from Medicare and Medicaid of individuals who
have been convicted, in connection with the delivery of a
health care item or service or with respect to any act or
omission in a program operated by or financed in whole or
in part by any federal, State, or local government
agency, of a criminal offense relating to fraud, theft,
embezzlement, breach of fiduciary responsibility, or
other financial misconduct. Social Security Act, section
1128(b) (1).

Section 1128 of the Act is a remedial statute. Congress
intended that it be applied to protect the integrity of
federally funded health care programs, and the welfare of
program beneficiaries and recipients, from individuals
and entities who have been shown to be untrustworthy.
Exclusions imposed pursuant to section 1128 have been
found reasonable only insofar as they are consistent with

the Act's remedial purpose. Robert Matesic, R.Ph., d/b/a
Northway Pharmacy, DAB 1327, at 7 - 8 (1992); Rosaly Saba

, DAB CR353, at 9 (1995); Dr. Abdu] Abassi,
DAB CR390, at 3 (1995).

Prior to 1993, there were no regulations governing the
administrative adjudication of exclusions imposed
pursuant to section 1128. Before then, administrative
law judges and appellate panels of the Departmental
Appeals Board had held that the criteria by which they
evaluated the trustworthiness of excluded parties, and
the reasonableness of exclusions, derived from the Act
itself. These criteria encompassed any evidence relevant
to an excluded party's trustworthiness to provide care.
Matesic, DAB 1327, at 7 - 8.
4

In January 1993, regulations at 42 C.F.R. Part 1001
became binding on administrative law judges and appellate
panels of the Departmental Appeals Board. 42 C.F.R. Part
1001; 42 C.F.R. § 1001.1(b). Among other things, the
regulations at 42 C.F.R. Part 1001 direct the I.G. to
exclude an individual who has been convicted of a
criminal offense relating to fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial
misconduct committed in connection with the delivery of a
health care item or service. 42 C.F.R. § 1001.201(a).
The regulations direct further that, in the absence of
certain enumerated aggravating or mitigating factors, the
length of the individual's exclusion is to be three
years. 42 C.F.R. § 1001.201(b).

As a consequence of the regulations, in any case in which
the reasonableness of an exclusion is at issue, I am
obligated to decide whether an exclusion of a particular
length is reasonably necessary to protect the integrity
of federally financed health care programs and the
welfare of the programs' beneficiaries and recipients by
using only the aggravating and mitigating factors
contained in the regulations. Abassi, DAB CR390, at 4;
Khalil, DAB CR353, at 10. The regulations limit the
factors which I may consider as relevant to an excluded
party's trustworthiness to provide care. I may no
longer, for example, consider evidence relating to a
party's rehabilitation, as evidence of that party's
trustworthiness. See Matesi¢c, DAB 1327, at 7 - 8. Such
evidence does not fall within any of the aggravating or
mitigating factors contained in the regulations. Abassi,
DAB CR390, at 4.

B. The reasonableness of Petitioner's exclusion

Petitioner is not contesting whether or not the I.G. had
a basis upon which to exclude him.’ Petitioner is
contesting only the reasonableness of his three-year
exclusion. In support of his contention, Petitioner
makes a number of arguments in which he asserts that the
regulations at 42 C.F.R. Part 1001 are either ultra vires

3 Petitioner admits that he was convicted of one
count of an attempt to offer or pay a kickback or bribe
in connection with the furnishing of goods and services
for which payment may be made by health care insurance or
by a health care corporation. Petitioner's brief (P.
Br.) at 2 - 3.
5

or unconstitutional. Petitioner asserts also that
mitigating factors exist in his case.‘

Specifically, Petitioner argues that the regulations
governing his case, as set forth at 42 C.F.R. Part 1001,
are invalid for the following reasons: 1) the
regulations are ultra vires the Act; 2) they subject him
to double jeopardy in violation of his Fifth Amendment
rights under the United States Constitution; and 3) they
violate his due process rights under the Fifth Amendment.
Additionally, Petitioner challenges the regulation at 42
C.F.R. § 1001.1(b), which assertedly binds administrative
law judges, the Departmental Appeals Board, and federal
courts, on the following grounds: 1) the regulation was
issued without following procedures prescribed by the
Administrative Procedure Act; 2) it does not follow the
proper delegation of authority to or from the Secretary
of the Department of Health and Human Services
(Secretary); and 3) it was published in violation of
President Clinton's moratorium on newly published
regulations. P. Br. at 3 - 14.

Many of the arguments Petitioner has raised were
considered by administrative law judges prior to 1993.
At that time, administrative law judges determined that
the Part 1001 regulations did not apply to administrative
hearings. Bertha K. Krickenbarger, R.Ph., DAB CR250
(1993); Tajammu] H. Bhatti, M.D,, DAB CR245 (1992);

FS a; , DAB CR205 (1992); Steven Herlich, DAB
CR197 (1992); Stephen J, Willig, M.D., DAB CR192 (1992);
oysi , DAB CR189 (1992); Charles J.

A DAB CR187 (1992). In those decisions,
the administrative law judges concluded that the
Secretary did not intend that the Part 1001 regulations
apply to govern administrative adjudications of I.G.
exclusion determinations. One reason for the conclusion
cited in these decisions was the concern that these
regulations, if they were found to govern administrative
adjudications, might be found to be either ultra vires
the Act or unconstitutional. It was concluded that the
Secretary did not intend the Part 1001 regulations to be
applied in a way that might result in an ultimate
decision that the regulations were ultra vires the Act or
unconstitutional.

However, the regulations published on January 22, 1993,
make clear that these regulations govern administrative
hearings as to exclusions imposed under section 1128 of

4 The I.G. has not alleged that aggravating
factors exist in this case.
6

the Act. Jose Ramon Castro, M.D., DAB CR259 (1993); 42
C.F.R. § 1001.1(b). As a delegate of the Secretary, I
have no independent authority to rule on the validity or
constitutionality of regulations issued by the Secretary.
Moreover, the regulation at 42 C.F.R. § 1005.4(c) (1)
specifically precludes me from ruling on the validity of
the regulations Petitioner challenges. Thus, I am
without authority to consider Petitioner's arguments as
to whether the regulations are lawful or constitutional.

Petitioner asserts also that mitigating factors exist in
this case. Petitioner asserts specifically that: 1) his
conviction was not program-related; 2) he has divested
all ownership in the laboratory which was implicated
along with Petitioner in the criminal charges which
resulted in Petitioner's conviction; and 3) he has
cooperated with the Michigan State Attorney General's
Office (State) in the prosecution of a number of kickback
schemes. P. Br. at 2.

Under the regulations defining the mitigating factors I
am allowed to consider, it is irrelevant whether
Petitioner's conviction was program-related or whether
Petitioner has divested his ownership in the laboratory
that was implicated along with Petitioner in the criminal
charges that resulted in Petitioner's conviction.

The regulations list only four factors which I may
consider as mitigating and a basis for reducing
Petitioner's three-year exclusion. These factors are
whether: 1) an individual was convicted of three or
fewer misdemeanors with a loss to the victims of the
crime aggregating less than $1500; 2) the sentencing
court determined that the convicted individual had a
mental, emotional, or physical condition before or during
the commission of the offense that reduced the
individual's culpability; 3) the convicted individual's
cooperation with federal or State officials resulted in
others being convicted, excluded, or subjected to a civil
money penalty; or 4) no alternative sources of the types
of items or services provided by the convicted individual
are available. 42 C.F.R. § 1001.201(b) (3) (i) - (iv).
Only Petitioner's third assertion, that he has cooperated
with State officials in the prosecution of kickback
schemes, might, if proved, constitute a mitigating factor
under the regulations. 42 C.F.R. § 1001.201(b) (3) (iii).

Petitioner has the burden of proving a mitigating factor
under 42 C.F.R. § 1001.201(b)(3) (iii). His burden here
consists of proving: 1) that he cooperated with State
officials; and 2) that his cooperation resulted in the
conviction, exclusion, or imposition of a civil money
7

penalty against another individual or individuals.
Abassi, DAB CR390, at 7.

There is some evidence of record that Petitioner may have
cooperated with State officials. P. Ex. 1; I.G. Ex. 6 at
7. However, there is no evidence of record that
Petitioner's cooperation with State officials resulted in
the conviction, exclusion, or imposition of a civil money
penalty against any other individual or individuals. See
Abassi, DAB CR390, at 8.

I conclude that Petitioner did not prove the presence of
a mitigating factor within the meaning of 42 C.F.R. §
1001.201(b) (3) (iii). Assuming that Petitioner proved
that he has cooperated with State officials, Petitioner
has not proved that his cooperation with State officials
resulted in others being convicted, excluded, or
subjected to a civil money penalty.

III. Conclusion

I conclude that the I.G. was authorized to exclude
Petitioner for three years. In the absence of mitigating
factors, the regulations governing this case mandate that
the I.G. exclude Petitioner for three years. Thus, I
sustain Petitioner's three-year exclusion.

/s/

Steven T. Kessel
Administrative Law Judge
